Citation Nr: 0217256	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  97-28 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent 
disabling.

(The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) will be the subject of a later decision of the 
Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Cleveland, Ohio.

The Board remanded the claim in August 1998 and November 
1999 for purposes of development.

The veteran had a personal hearing at the RO in June 1996.  
A hearing transcript is of record.

The Board is undertaking additional development on the issue 
of entitlement to a TDIU rating pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
is completed, the Board will provide notice thereof as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  The veteran is advised that after giving notice 
and reviewing any response, the Board will prepare a 
separate decision addressing this issue.


FINDINGS OF FACT

1.  The former regulatory criteria for rating PTSD are more 
favorable to the veteran than are the current.

2.  The veteran's PTSD has produced serious industrial 
impairment


CONCLUSION OF LAW

When reasonable doubt is resolved in favor of the veteran, 
the criteria for a 70 percent evaluation for PTSD are met.  
38 U.S.C.A. §§  1155, 5107(b) (West 1991 & Supp. 2002); 38 
C.F.R. §4.3 (2002); 38 C.F.R. §§  4.132, Diagnostic Code 
9411 (1996), 4.130, Diagnostic Codes 9411, 9440 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), see 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West Supp. 2002), (the VCAA), 
enacted November 9, 2000, contains extensive provisions 
potentially affecting the adjudication of claims pending 
before VA as of that date.

The statute significantly heightens what were VA's duties 
under former law to assist the claimant in development of 
evidence, and to provide the claimant with certain notices, 
pertinent to the claim, and it requires that these duties be 
fulfilled before the claim is adjudicated.  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The regulations as 
they apply to this case were not meant to confer any rights 
in addition to those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical and lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  Specific guidelines concerning the content of 
this notice are found in the implementing regulations.  See 
Quartuccio v. Principi, 16 Vet App 183 (2002); 38 C.F.R. 
§ 3.159(b).

The VCAA and the implementing regulations require VA to make 
reasonable efforts to obtain records pertinent to the claim, 
and if the records could not be secured, to so notify the 
claimant.  38 U.S.C. A. § 5103A; 38 C.F.R. § 3.159(c)(1)-
(3)).  The implementing regulation prescribes the content of 
the notice that VA must give to a claimant if it is unable 
to obtain the records in question.  See 38 C.F.R. 
§ 3.159(e).

Furthermore, when the records in question are in the custody 
of a federal department or agency, the VCAA and the 
implementing regulations require VA to continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2)).

In addition, the VCAA requires VA to supply a medical 
examination or opinion when such is necessary to make a 
decision on a claim for compensation.  38 U.S.C.A. 
§ 5103(A); see also 38 C.F.R. § 3.159(c)(4)).

In an October 2002 supplemental statement of the case 
(SSOC), the RO discussed the implementing regulations for 
the VCAA, with reference to the statute, and their relevance 
to the claim.  Thus, adequate notice of the new law has been 
given.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993). 

In September and November 2001, the RO sent letters to the 
veteran and his representative advising them of the type of 
evidence that could substantiate the claim and describing 
his and VA's respective responsibilities for obtaining such 
evidence.  SSOC's provided in January 1996, January 1997, 
March and July 1997, and October 2002, the statement of the 
case provided in February 1996, and the Board Remands of 
August 1998 and November 1999 furnished additional 
information as to the evidence needed to substantiate the 
claim.

All records that the veteran has identified in connection 
with the claim for increased rating have been secured by the 
RO.  See 38 U.S.C.A. § 5103A.

Since filing his claim for an increased rating of PTSD in 
November 1994, the veteran has been provided with five VA 
examinations, those December 1994, May 1995, April 1996, 
March 1999 (with a separate social and industrial survey and 
an August 1999 addendum to the examination report), and May 
2000, and a social industrial survey, that of March 1999.  
These studies resulted in findings pertinent to the claim.  
Id.  Neither the veteran nor the representative has alleged 
that his PTSD has worsened since the latest examination was 
performed.  The Board has concluded that the examination 
report demonstrates the current state of his PTSD.  Cf. 
Caffrey v. Brown, 6 Vet. App. 377 (1994).

As the veteran has received the notice and assistance called 
for by the VCAA, there is no reasonable possibility that 
additional assistance could assist him in substantiating his 
claim.

ii.  Evaluation of PTSD

a.  General principles of rating

In general, disability evaluations are assigned by applying 
a schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the 
face of the record indicates are potentially relevant to the 
claim for increased evaluation will be considered by the 
Board, whether explicitly raised in the record or not, 
unless their consideration would be arbitrary, capricious, 
or contrary to law.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  In the rating of disabilities, it is not 
expected that all cases will show all the findings specified 
for a particular evaluation under a diagnostic code.  At the 
same time, findings sufficiently characteristic to identify 
the disease and the disability therefrom and coordination of 
rating with impairment of function are always to be 
expected.  See 38 C.F.R. § 4.21 (2002).

When there is a question as to which of two evaluations 
shall be applied, the higher will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  38 C.F.R. § 4.7 (2002).  

The evaluation of the degree of disability takes into 
account competent lay evidence, when relevant thereto.  
Under the VCAA, "competent lay evidence" means "any evidence 
not requiring that the proponent have specialized education, 
training, or experience."  Lay evidence is competent "if it 
is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person."  38 C.F.R. § 3.159(a)(2); see 
Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (one not a 
medical expert is nevertheless competent to offer evidence 
of his symptoms in support of a claim for an increased 
disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3 (2002).

b.  Rating

The veteran's PTSD has been evaluated as 50 percent 
disabling since March 9, 1990.  A temporary evaluation of 
100 percent was granted from June 27, 1994 through August 
31, 1994 under 38 C.F.R. § 4.29 (2002).

In written statements and his testimony at the June 1996 
hearing before a hearing officer at the RO, he has contended 
that he experiences psychiatric symptoms that have left him 
unable to work and have impaired his personal relationships.

After the veteran's claim was filed, the schedule for rating 
mental disorders was revised by new rating provisions.  The 
new rating provisions became effective as of November 7, 
1996.  See 61 Fed. Reg. 52,695-702 (1996).  Therefore, if 
either set of rating provisions is more favorable to the 
claim, it will be applied on this appeal to the extent 
permitted by law.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13. (1991); see VAOPGCPREC 3-2000 (2000).

The RO evaluated the veteran's PTSD under both the old and 
the new rating provisions.

Under the new rating schedule, PTSD is rated under 
Diagnostic Code 9411 in accordance with the formula for 
evaluating mental disorders contained in Diagnostic Code 
9440.  38 C.F.R. § 4.130 (2002).

A 50 percent evaluation is to be assigned when the mental 
disorder causes occupational and social impairment, with 
reduced reliability and productivity, due to such symptoms 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more frequently than once 
per week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 evaluation is to be assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent rating is to be assigned if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

Under the former rating provisions, evaluations are assigned 
on the basis of social or industrial impairment, according 
to whether it is "total," "severe," "considerable," 
"definite," or "mild."  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).

The criteria for a 50 percent evaluation are:  Ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in 
considerable industrial impairment.  

The criteria for a 70 percent evaluation are:  Ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

The criteria for a 100 percent evaluation are:  The 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.

The term "considerable" in the standard for a 50 percent 
evaluation is to be construed as "rather large in extent or 
degree."  VAOPGCPREC 9-93; see 38 U.S.C.A. § 7104(c) (West 
1991) (Board bound by opinions of VA's general counsel).

The current rating provisions associate specific 
symptomatology with the degrees of social and industrial 
impairment.  Although not intended to liberalize the 
psychiatric rating criteria, the criteria may benefit a 
claimant who exhibits specific symptoms that support the 
assignment of a higher evaluation than that available under 
the former regulations for social or industrial impairment.  
See VAOPGCPREC 11-9 (1997).  On the other hand, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (the Court), in commenting upon the former rating 
provisions, has held that each of the criteria for a 
specific rating represents an independent basis upon which 
that rating may be granted.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (cited in Richards v. Brown, 9 Vet. App. 
255, 268(1996)).  It is therefore clear that under the 
former rating provisions, an increased evaluation may be 
granted for industrial impairment alone.  Id.  Because it 
appears from the medical evidence in this case that the 
veteran's PTSD has produced serious industrial impairment 
without a great many specific secondary symptoms, the Board 
regards the former rating provisions as the more favorable 
to the claim.

The disability history relevant to this appeal is a long one 
filled with ongoing treatment and evaluation.  One tool of 
psychiatric evaluation, the Global Assessment of Functioning 
(GAF) score, figures repeatedly in the veteran's medical 
records.  GAF scores are described in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (4th ed.) (DSM-IV).  The Court has held 
that these represent a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" and may form, with other 
pertinent facts and findings documented in the record of a 
claim, the basis of an evaluation of the severity of PTSD.  
Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

The Court has observed that for disability evaluation 
purposes, a GAF score is highly probative because it 
comments directly on the degree a veteran's social and 
industrial impairment.  See Massey v. Brown, 7 Vet. App. 
204, 207 (1994).  At the same time, all of the competent 
evidence of record, not simply GAF scores, must be 
considered in the rating of the psychiatric disability.  
Carpenter.

The pertinent medical evidence of record in this case shows 
that during the period pertinent to the increased rating 
claim, the veteran's GAF score has ranged from 40 to 65.  In 
these reports, the GAF score is accompanied by a diagnosis 
of PTSD.

During the VA examination of December 1994, the veteran 
complained of insomnia, a feeling of vulnerability, chronic 
depression, lack of a sense of purpose in life, and 
decreased alertness.  The examiner found that he displayed a 
blunted affect and a depressed mood but no disturbed 
thinking.  The examiner noted that he was appropriately 
dressed and groomed.  

The examiner reported that the veteran said that he had been 
separated from his second wife for the past two years and 
had gone to live with his mother after his father died and 
that his first marriage had ended in divorce.  In his 
report, the examiner concluded that PTSD and "other 
characterological elements" had left the veteran socially 
impaired, so that it was "difficult[]  . . . establish[ing] 
any personal relationship since his divorce . . . ."

The examiner considered the effects of PTSD on the ability 
of the veteran to carry on employment.  The veteran 
recounted that he moved from job to job since service - - 
approximately 50 - - because he had difficulty obeying 
authority and handling stress.  The veteran revealed that 
currently, he was doing odd jobs with a truck that he owned 
and driving a limousine from time to time for a friend.  In 
his report, the examiner concluded that PTSD and "other 
characterological elements" had left the veteran unable to 
"function" in a job on a "consistent" basis.

Thus, the examiner reported an "estimated" GAF score for the 
veteran of 55.

The VA examination of May 1995, while resulting in no GAF 
score, produced findings that were essentially the same as 
those arrived at in December 1994.

A GAF score of 60 was attributed to the veteran during the 
VA examination that was performed in April 1996.  The 
examination report indicates that the veteran complained 
that he was depressed, especially in the winter, had 
intrusive thoughts (particularly, during January, of the Tet 
Offensive in Vietnam), felt very angry, avoided other 
people, experienced disturbed sleep with nightmares, and had 
suicidal thoughts taking the form of a wish to be dead.  He 
told the examiner that he was living with a girlfriend but 
they were not getting along well, and he revealed that he 
maintained contact with his adult son from his first 
marriage.

During mental status evaluation, the examiner found the 
veteran alert and oriented, with thought processes intact 
and devoid of delusions, hallucinations, disjointed or 
oppressive thinking, to display good insight and judgment, 
and to be free of compulsive behavior.  With the GAF score 
of 60, the examiner rendered primary diagnoses of recurrent 
major depression and chronic PTSD.

A special VA psychological evaluation was performed in April 
1996 in conjunction with the examination.  The veteran's 
industrial impairment was gauged.  The veteran asserted that 
he had unemployed during the past 12 months.  The evaluator 
reported that "[the veteran] is not judged to be EMPLOYABLE 
at the present time, but with treatment for his Post 
Traumatic Stress Disorder and with the proper course of 
vocational rehabilitation it is possible that he could be 
employable in the future."  The evaluator's diagnosis was 
"Post Traumatic Stress disorder (moderate)."

A GAF score of 40 was assigned during evaluation in October 
1998.  On that occasion, the veteran reported feeling great 
anger after a weekend during which a friend, while drunk, 
defiled his motor home and his dog, while leashed, was 
attacked by another.  The veteran said that he was also 
angry that he was having constant nightmares about, and 
flashbacks to, Vietnam.  He told the nurse who evaluated him 
that he felt "negative about all situations" and revealed 
that he had been having some suicidal ideations.  

This evaluation is atypical, however.  Mainly, the veteran 
has been provided with GAF scores ranging between 41 and 50 
or--the majority--51 and 60.  A few have been in the range 
of 61 to 70.

In DSM-IV, a GAF score between 41 and 50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job); one between 51 and 60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job); and one between 61 
and 70 indicates some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful personal 
relationships.  DSM-IV at 46-7.

For example, during clinical evaluations conducted in 
November and December 1999, the veteran was assigned a GAF 
score of 45.  Over the course of these two visits, he 
revealed that he had a number of worries:  the condition of 
his surgical site after undergoing a hydrocelectomy in 
October 1999, the feeling that he was gaining weight, his 
daughter's having moved away with her husband to the place 
where her mother lived, his girlfriend's being temporarily 
away from work, his girlfriend's mother's having terminal 
cancer and being in a nursing home.  It was suggested that 
his symptoms, including suicidal and homicidal ideation and 
feeling considerable anger, having nightmares, and 
experiencing anxiety, were related to the stressful 
conditions he was describing.  The systems were controlled.

In March, May, and June 1999, the veteran was assigned a GAF 
score of 50 during clinical assessments of his PTSD.  He 
reported during these visits that his anger was overwhelming 
or prominent but under control, he had suicidal ideations 
(or denied them), he had intrusive thoughts, mood changes, 
and anxiety, he had no motivation, and he was worried about 
his physical condition.  It also was noted that he said that 
a sibling of his had died recently.

The GAF score of 50 also was part of the diagnosis rendered 
during the May 2000 VA examination, the most recent in this 
case.  The examiner identified the veteran's most prominent 
PTSD symptom as irritability and rage, rating its severity 
as 8 on a scale of 10.  The examiner noted the presence of 
other PTSD symptoms:  intrusive thoughts (rated in severity 
as 7 on a scale of 10). inability to concentrate, and 
flashbacks.

The examiner found the veteran alert and oriented, although 
with only marginal concentration and attention, and to 
exhibit coherent and relevant thought processes free of 
hallucinations or delusions.  The examiner noted that the 
veteran denied suicidal or homicidal ideation.  The examiner 
also noted that the veteran's personal appearance was 
slovenly.

The examiner reported that the veteran said he had been 
living with his girlfriend for four or five years and that 
she was very tolerant of his anger, although he feared it 
could someday ruin their relationship.

The examiner assessed the veteran's ability to function 
effectively in a job.  The veteran said he had been working 
at a marina for the past 45 days but expressed the fear that 
his anger--which had already led him to come to blows with a 
co-worker--eventually would cause him to lose the job as had 
had others in the past.  The examiner determined that the 
veteran's PTSD had resulted in "impairment of impulse 
control and unprovoked irritability and difficulty to adopt 
to a work setting atmosphere."  The examiner concluded that 
"[t]he severity of the post-traumatic stress disorder is 
still causing considerable industrial inadaptability."  In 
rendering this judgment, the examiner noted that the job at 
the marina paid a low wage.

The GAF score of 50 was assigned with the diagnosis of PTSD.  
The examiner reported that the GAF score was for "moderate 
symptomatology with serious impairment of occupation" which 
was "related to the post-traumatic stress disorder, 
primarily irritability."

A GAF score of 55 was provided to the veteran during the VA 
examination of March 1999, an addendum to the report of 
which was prepared in August 1999.  A VA social and 
industrial survey also was performed in March 1999.  During 
the examination and survey interviews, collectively, 
information was collected about the veteran's social and 
industrial functioning.  The veteran revealed that he had 
been living with his girlfriend for three years, had a good 
relationship with his daughter from his first marriage, but 
did not have an active social life.  He disclosed that he 
and his girlfriend were having some problems with their 
relationship, and argued with each other, but were buying a 
home together.  The veteran said that he was working 
intermittently at automobile mechanics and body work, his 
specialty since service, and also at cutting grass.  
However, he revealed that he was having difficulty 
functioning at work or in a worklike setting.  He had unable 
to complete the studies for his general equivalency diploma 
(GED) because he could not concentrate well. and had not 
obtained a full-time job.  (The VA examiner noted that the 
veteran said that he had earned approximately $5,000 during 
the previous year.)  

In the August 1999 addendum, the examiner explained the 
significance of the GAF score of 55:  it intended to signify 
that the degree of the veteran's social and industrial 
impairment was "something in the middle of serious 
impairment and moderate impairment."  The VA examiner 
pointed out that the veteran was able to perform some work, 
although earning little money.  In contrast to the 
conclusion of the VA examiner, that of the social worker who 
conducted the social and industrial survey was that the 
veteran's social and industrial impairment was "severe." 

Both the VA examiner and the VA social worker took note of 
the veteran's symptomatology.  Their reports reveal, 
collectively, that veteran revealed most of the time, but 
most especially in the winter, he felt depressed, 
unmotivated, and both irritable and angry, had flashbacks 
and intrusive thoughts concerning stressful experiences in 
Vietnam, and had an exaggerated reaction to loud noises.  
Neither the VA examiner nor the VA social worked observed 
any deficiencies in the veteran's dress and grooming.  
Neither found the veteran's thinking to be marked by 
delusions, hallucinations, or other cognitive disturbance.  

With the GAF score of 55, the VA examiner rendered a primary 
diagnosis of PTSD and (on the basis of the veteran's 
accounts) marijuana use.

VA clinical records dated between from 1998 to 2002 show 
that a GAF score in the range of 51 to 60 was attributed to 
the veteran consistently throughout such period.  For 
example, on two occasions in October and December 1998, 
respectively, the veteran received a GAF score of 55 during 
clinical evaluation.  Between these occasions, in November 
1998, a psychiatrist diagnosed the veteran with PTSD with 
depressed mood.  Assessing the severity of the veteran's 
symptoms on a scale of 10, the psychiatrist rated 
irritability, anxiety, and intrusive thoughts, respectively, 
as 8 and avoidance as 6.

Clinical records dated in 2000 show that his GAF scores were 
mainly 55 or 60.  These records indicate that the veteran's 
marina job involved doing painting and body work at a boat 
shop.  It was reported that he was enjoying his job, which 
involved working with other people, although he said he 
preferred working alone.  He was controlling his anger, but 
feared that eventually he would lose his temper and be 
fired.  The records also show that the veteran was 
continuing to live with his girlfriend.  He said that they 
were dealing with the problems that would arise in their 
relationship.  In no clinical evaluations was it noted that 
the veteran displayed any disturbances or deficiencies in 
his thought process or cognition.

Clinical records dated in 2001 also show that the GAF scores 
assigned to the veteran during ongoing care were mainly 55, 
although occasionally 60.  These records indicate that the 
veteran continued to work full time at the boat shop at the 
marina but was confronted as the year went on with a slowing 
of his employer's business.  This culminated in his being 
laid off in January 2002.  The records reveal that as he 
experienced increasing stress on account of the gradual 
failing of the business and the consequent threat to his 
job, the veteran turned to a friend other than his 
girlfriend.  It was also reported, in August 2001, that the 
veteran had taken up additional work in his home garage.  

Clinical evaluations during 2001 frequently note that the 
veteran had a depressed mood and affect and it was observed 
on occasion that he seemed withdrawn.  In general, however, 
his grooming and dress were found to be appropriate.  Nor 
was any disturbance or deficiency in his cognition 
identified during this period, although evaluations of the 
level of his judgment and insight and the effectiveness of 
his memory varied.  The report of a neuropsychiatric 
evaluation performed in October 2001 cited mild impairment 
in executive functioning and secondary memory and, moreover, 
that psychological testing had suggested that the veteran 
had a serious psychopathology involving such traits as 
excessive rumination, difficulty in concentrating, 
suspiciousness, and anger.

Clinical records dated in 2002 reveal that most frequently 
document GAF scores of 55 or 60.  These records show that 
after being laid off in January 2002, the veteran continued 
to earn money doing odd jobs or working on jobs with his 
son-in law, although he expressed a preference for working 
alone.  It is also reported in these records the veteran was 
still living with his girlfriend.  In September 2002, he 
said that their relationship had improved as each learned to 
provide emotional support to the other.  Among the 
symptomatology that the veteran was noted to display in 2002 
were  a depressed mood and affect.  Anger and sleep 
disturbance were also identified.  A report prepared by a 
psychiatrist who evaluated the veteran in September 2002 
rated, on a scale of 10, his depression as 4-5, his 
intrusive thoughts as 5, and his irritability as 5.  No 
disturbance or deficiency in thought or cognition is 
observed in the clinical evaluation reports prepared in 
2002.  In general, those reports note that the veteran was 
appropriately dressed and groomed.

After carefully considering this evidence, the Board has 
determined that an evaluation of 70 percent should be 
granted in this case.  

The great majority of the veteran's GAF scores have been in 
the range of 51 to 60.  A significant number, however, 
including that assigned during the most recent VA 
examination in May 2000, have been in the range of 41 to 50, 
usually at the top of that range. 

Thus, the assessments of the veteran's social or industrial 
impairment from PTSD as demonstrated by the GAF scores have 
been in the serious or moderate range.  

At worst the GAF scores suggest a severe level impairment.  
A severe level of impairment equates to a 70 percent 
evaluation under the old rating schedule.  See 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996).

Reasonable doubt must be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Therefore, the 
Board concludes that the industrial impairment pictured by 
the evidence in this case more closely resembles that 
required for a 70 than for a 50 percent evaluation.  38 
C.F.R. § 4.7.

On the other hand, a rating in excess of 70 percent on 
account of specific symptomatology may not be assigned in 
this case.  Evaluations in this case have identified little 
or none of the symptomatology--totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior--which 
would warrant the assignment of a 100 percent rating under 
the current rating schedule.  He does not experience total 
social impairment.  He has been able to maintain 
relationships with friends and a girl friend, and has 
reportedly enjoyed working with co-workers.

Likewise, the record shows that he has been capable of 
maintaining employment, having lost employment only when the 
business failed.  Since that time he has maintained 
activities consistent with full time employment.  Even the 
most pessimistic assessments of the impact of PTSD on his 
employment have not concluded that the disorder prevents him 
from maintaining gainful employment.  Thus he is not 
entitled to a 100 percent evaluation on the basis of 
complete industrial inadaptability, total occupational 
impairment, or a demonstrable inability to maintain gainful 
employment.

Therefore, a 70 percent evaluation for PTSD, but not higher, 
will be granted.


ORDER

A 70 percent evaluation is granted for PTSD, subject to 
controlling regulations applicable to the payment of 
monetary benefits.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

